

116 S4085 IS: Ending Taxpayer Funding of Anarchy Act
U.S. Senate
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4085IN THE SENATE OF THE UNITED STATESJune 25, 2020Ms. Ernst (for herself, Mr. Cotton, Mr. McConnell, and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo make certain States and political subdivisions of States ineligible to receive Federal financial assistance, and for other purposes.1.Short titleThis Act may be cited as the Ending Taxpayer Funding of Anarchy Act.2.Ineligibility for Federal funds(a)DefinitionsIn this section:(1)Anarchist jurisdictionThe term anarchist jurisdiction means a State or political subdivision of a State that has a statute, ordinance, policy, or practice in effect that, despite ongoing danger to individuals or property, allows any entity or official of the State or political subdivision of the State to purposefully—(A)abdicate the reserved powers of the State or political subdivision of the State, to be performed by non-governmental actors in a manner that is detrimental to the health, safety, and welfare of the citizens of the State, or political subdivision of the State; and(B)refuse to provide police, fire, or emergency medical services to 1 or more individuals in the State or political subdivision of the State as a consequence of an abdication described in subparagraph (A).(2)Executive agencyThe term executive agency has the meaning given the term Executive agency in section 105 of title 5, United States Code.(3)Federal financial assistanceThe term Federal financial assistance has the meaning given the term in section 7501 of title 31, United States Code.(4)Non-governmental actorThe term non-governmental actor—(A)means an individual who—(i)is not an officer, employee, or contractor of a State or political subdivision of a State; and(ii)attempts to circumvent the rule of law; and(B)does not include a nonprofit organization.(5)Reserved powerThe term reserved power means a power—(A)reserved to a State under the Tenth Amendment to the Constitution of the United States;(B)transferred by Congress to the District of Columbia or any territory or possession of the United States; or(C)described in subparagraph (A) or (B) that is delegated to a political subdivision of a State.(6)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Northern Mariana Islands, the United States Virgin Islands, Guam, American Samoa, and any other territory or possession of the United States. (b)IneligibilityFor fiscal year 2021, and each fiscal year thereafter, a State or political subdivision of a State that is an anarchist jurisdiction at any time during a fiscal year may not receive Federal financial assistance from an executive agency during that fiscal year.(c)Returned amountsIf a State or political subdivision of a State that is ineligible to receive Federal financial assistance during a fiscal year under subsection (b) receives Federal financial assistance during that fiscal year from an executive agency, the head of the executive agency shall—(1)direct the State or political subdivision of the State to immediately return the Federal financial assistance to the executive agency; and(2)reallocate the Federal financial assistance returned under paragraph (1) to States or political subdivisions of States that are not anarchist jurisdictions.